2022 IL App (1st) 201162-U

                                                                            SIXTH DIVISION
                                                                            January 7, 2022

                                          No. 1-20-1162

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).


                                        IN THE
                              APPELLATE COURT OF ILLINOIS
                                    FIRST DISTRICT


 NANCY BRENNAN,                                              )
                                                             )
        Petitioner,                                          )
                                                                 On a Petition for Administrative
                                                             )
                                                                 Review From the Board of
 v.                                                          )
                                                                 Education of the City of
                                                             )
                                                                 Chicago
 THE BOARD OF EDUCATION OF THE CITY OF                       )
 CHICAGO and JANICE K. JACKSON, Chief Executive              )
                                                                 No. 20-0923-RS4
 Officer,                                                    )
                                                             )
        Respondents.                                         )


       PRESIDING JUSTICE PIERCE delivered the judgment of the court.
       Justices Harris and Oden Johnson concurred in the judgment.

                                            ORDER

¶1     Held: The Board’s final administrative decision dismissing petitioner is affirmed.

¶2     Petitioner, Nancy Brennan, appeals from the final administrative decision of the Board of

Education of the City of Chicago (Board) dismissing petitioner as a tenured teacher from Chicago

Public Schools. On appeal, petitioner argues (1) the Board lost jurisdiction to remove her as a

tenured teacher where the hearing officer failed to issue her findings of fact, conclusions of law,

and recommendation within 30 days of the administrative hearing; (2) the Board violated her due
No. 1-20-1162


process rights by failing to call as a witness the original evaluator who gave her an unsatisfactory

performance rating; (3) she was denied a fair hearing where the Board failed to produce certain

documents in discovery; and (4) the Board’s final administrative decision is against the manifest

weight of the evidence. We affirm the Board’s final administrative decision.

¶3                                      I. BACKGROUND

¶4     On August 9, 2019, Janice K. Jackson, as chief executive officer of the Board, approved

dismissal charges against petitioner, a tenured teacher assigned to The Ogden International School

of Chicago (Ogden). Petitioner, a special education teacher, received an unsatisfactory rating for

the 2017-18 school year, and was placed on a remediation plan for the 2018-19 school year. A

qualified consulting educator assisted petitioner in improving her performance and completing

remediation. The evaluator, the school’s principal, and petitioner developed a 90-school-day

remediation plan. At the end of the remediation, an evaluator conducted a final evaluation and

determined petitioner failed to attain a “proficient” or better level of performance. Petitioner was

therefore subject to dismissal. The Board informed petitioner that charges had been approved

pursuant to section 34-85 of the Illinois School Code (105 ILCS 5/34-85 (West 2018)), and the

matter was set for a hearing.

¶5     A hearing officer was appointed, and an agreed scheduling order was entered, which

provided that the parties submit final disclosures no later than January 10, 2020, and that petitioner

would submit an updated answer and defenses no later than January 24, 2020. Petitioner’s answer

denied the charges and raised eight generic affirmative defenses. Prior to the hearing, the Board

disclosed four potential witnesses: Amanda Smith, a REACH project manager; Maria Orvalle, a

consulting educator; Rebecca Bancroft, the former principal at Ogden; and petitioner. The Board

also identified numerous exhibits it might introduce at the hearing. Petitioner did not disclose any




                                                  2
No. 1-20-1162


witnesses or documents prior January 10, 2020, and did not file an updated answer prior to January

24, 2020.

¶6     The hearing commenced on February 6, 2020. The parties stipulated to admission into

evidence the Board’s exhibits 1 through 28. The hearing officer then heard witness testimony.

¶7                                      A. Amanda Smith

¶8     Amanda Smith gave the following testimony. She was the senior manager of educator

effectiveness in the talent department for CPS, which was responsible for teacher evaluations and

remediation. Tenured educators who receive unsatisfactory ratings are placed in remediation to

improve. CPS uses the REACH evaluation process. REACH evaluators are trained and certified

and use a rubric to score teachers on four “domains,” which have various “components.” REACH

ratings are based on observations of a teacher’s classroom work along with evidence submitted by

the teacher and pre- and post-observation conferences. The evaluator scores each component,

which is then weighted into a composite score corresponding with a “REACH Rating.” The four

REACH Ratings are “excellent,” “proficient,” “developing,” and “unsatisfactory.”

¶9     In the 2017-18 school year, petitioner was observed three times by REACH evaluators and

received an unsatisfactory rating. Based on that rating, petitioner was required to participate in a

remediation plan for the 2018-19 school year. Petitioner appealed her unsatisfactory rating to an

appeals committee comprising four Illinois State Board of Education certified former educators.

The appeals committee had access to all the information used to develop the REACH Rating and

could accept evidence from the teacher appealing and conduct interviews. The appeals committee

denied petitioner’s appeal, finding her unsatisfactory rating was supported by evidence.

¶ 10   During remediation, a consulting educator is selected to assist the teacher undergoing

remediation. Consulting educators are other tenured teachers who have received a rating of




                                                 3
No. 1-20-1162


“excellent” and who serve as mentors or coaches to the teacher in remediation. Maria Ovalle, who

was certified to teach special education, was selected as petitioner’s consulting educator. Once a

consulting educator is selected, by the school’s principal or evaluator, the consulting educator, and

the teacher in remediation develop a remediation plan. Michael Beyer, the principal of Ogden at

the time petitioner’s remediation plan was developed, participated in developing the plan, but he

was replaced as principal by Rebecca Bancroft during the remediation plan. The remediation plan

is “a starting point” that provides teachers with “suggestions to get their remediation plan started.”

Petitioner’s remediation plan did not change when Beyer left, and Bancroft conducted petitioner’s

midpoint and final evaluations. Ovalle, as consulting educator, kept two logs, Log A and Log B.

Log A comprised Ovalle’s notes from classroom observations. Log B comprised coaching notes

given to petitioner that were developed from the notes in Log A. Principal Bancroft conducted a

formal observation after the 45th day of petitioner’s remediation, which was for informative

purposes only and did not count toward petitioner’s final rating. After the midpoint observation, a

meeting was held with petitioner and Ovalle where they discussed the evidence collected during

the observation. Prior to the final formal observation, which takes place after the final day of

remediation, a pre-observation conference took place. Petitioner did not provide any notes or data

for the pre-observation conference, despite an opportunity to do so. After the final observation,

Bancroft submitted her final ratings and petitioner was given an unsatisfactory rating. In Smith’s

opinion, the remediation process was “procedurally sound.”

¶ 11   On cross-examination, Smith testified that the teacher in remediation only sees the

consulting educator’s Log B. With respect to petitioner’s appeal of her 2017-18 unsatisfactory

rating, the appeals committee voted 4-0 to deny the appeal, but she did not recall the names of the




                                                  4
No. 1-20-1162


members of the appeals committee. On redirect, Smith testified Log B contained Ovalle’s

suggestions to help petitioner improve her performance throughout the remediation process.

¶ 12                                  B. Rebecca Bancroft

¶ 13   Bancroft gave the following testimony. She had been employed by CPS since 2006. She

was the assistant principal of Back of the Yards College Prep High School from 2015 until she

was appointed the acting principal at Ogden for the 2018-19 school year, after which she returned

to Back of the Yards as the assistant principal. Before she was an assistant principal, she was a

special education teacher. As Ogden’s principal, she oversaw instructional leadership, which

included teacher evaluations, and she was a certified and trained REACH evaluator. She had

conducted hundreds of REACH observations, but petitioner’s was the first remediation she had

overseen. She was familiar with the CPS teaching framework, as well as a special education

addendum, and used the teaching framework and special education addendum while evaluating

petitioner’s performance. The teaching framework and special education addendum are available

to teachers.

¶ 14   Within a month of starting at Ogden, Bancroft was informed that petitioner was on a

remediation plan. Ovalle was selected as the consulting teacher before Bancroft started at Ogden.

Petitioner never expressed any concerns about the remediation plan or complained that it was

unfair. She reviewed petitioner’s remediation plan before conducting any evaluations. Based on

the remediation plan, petitioner needed improvement in every area of the teaching framework. She

agreed with remediation suggestions made by Beyer. She never heard any complaints from

petitioner that Ovalle was not helping her. At the pre-observation conference prior to the midpoint

evaluation, Bancroft discussed with petitioner what she would be observing, what the students

would be learning, and what petitioner’s role was. Petitioner also filled out written answers to




                                                5
No. 1-20-1162


several pre-conference questions. Bancroft believed petitioner’s answers were not aligned with

what Bancroft observed in the classroom. Bancroft did not believe the pre-observation conference

was productive because petitioner was not able to discuss the lesson that would be observed, what

her instructional decisions were or the rationales behind those decisions, or how the students were

supported. Bancroft gave detailed testimony with respect to her rating for each component of each

domain in the teaching framework. Bancroft rated petitioner “unsatisfactory” in most components,

with some ratings of “basic.” Bancroft testified to what recommendations she made regarding each

area. During a post-observation conference between just Bancroft and petitioner, Bancroft

encouraged petitioner to establish relationships with her students, better utilize the co-teacher, and

ensure the students had resources and support. Petitioner requested to attend professional

development programs within the district, and Bancroft approved one session. Bancroft, Ovalle,

and petitioner attended a midpoint meeting where some of petitioner’s concerns were addressed.

¶ 15   Bancroft conducted a pre-observation conference before petitioner’s final evaluation.

Petitioner did not complete an optional pre-observation questionnaire or send a classroom unit or

lesson or task for review before of the conference. The pre-observation conference was not

productive because petitioner was unprepared. Bancroft conducted the final classroom evaluation.

Bancroft’s ratings of petitioner’s performance were virtually identical to the midpoint evaluation

ratings. After the final evaluation, petitioner did not upload any notes ahead of the post-observation

conference and the conference was unproductive. Petitioner became upset, accusing Bancroft of

being unfair. Bancroft ended the meeting when petitioner became disgruntled. Petitioner’s final

rating was “unsatisfactory,” and, in Bancroft’s opinion, petitioner did not successfully complete

the remediation with a rating of “proficient” or better.




                                                  6
No. 1-20-1162


¶ 16                                    C. Maria Ovalle

¶ 17   Ovalle gave the following testimony. She taught in Chicago public schools for 24 years as

a special education teacher and had worked for the Board of Education for two years as a special

education coach and one year as special education administrator. She had REACH ratings of

“excellent” for the preceding three years and was at teacher Currie High School at the time of the

hearing. She was familiar with the teaching framework and the special education addendum. She

reviewed Brennan’s remediation recommendations and she participated in creating the

remediation plan. She recommended that petitioner continue to attend professional development

and work with peers in developing depth of knowledge. Beyer had recommended petitioner

observe other teachers, which Ovalle felt would be helpful. Ovalle and petitioner agreed about the

final remediation plan. Her role as a consulting educator was to provide suggestions for support,

to work with a teacher to engage in different teaching activities and to improve the learning of

students, and to work on areas in need of improvement.

¶ 18   During petitioner’s remediation, Ovalle gave advice to improve petitioner’s teaching and

that advice covered various domains of the REACH evaluation process. She identified both Log

A and Log B and explained that Log A contained her observation notes and notes of discussions

she had with petitioner. Log A was only available to her and the CPS department covering the

remediation. Log B contained compliments to the teacher as well as concerns and

recommendations but does not contain the specific observations made in Log A. Log A accurately

reflected her observations and Log B accurately reflected the suggestions and recommendations

she made based on the observations she noted in Log A. Ovalle gave detailed testimony regarding

the observations she made that were reflected in Log A and the regular discussions she had with

petitioner about those observations, her specific recommendations based on what she observed,




                                                7
No. 1-20-1162


and the resources she suggested. In Ovalle’s opinion, petitioner did not improve during

remediation.

¶ 19   On cross-examination, Ovalle testified that petitioner did do some things well and made

some improvements in some areas. Petitioner seemed happier after Beyer left the school. Petitioner

was cooperative. On redirect, she testified that, from her observations, there was a disconnect

between petitioner and Beyer, and petitioner seemed “more positive” after he left.

¶ 20                                     D. Lillian Kass

¶ 21   Petitioner called Lillian Kass as a witness, who gave the following testimony. She was a

special education teacher at Ogden. She was colleagues with petitioner. She had personal

knowledge of the administration planning to get rid of petitioner and had been informed that Beyer

was trying to get rid of petitioner. On cross-examination, she testified she had never been part of

a remediation plan and was not present during petitioner’s final observation on her remediation

plan. She did not provide any evaluations for petitioner’s remediation plan and was not a certified

REACH evaluator.

¶ 22                                   E. Ian McCutcheon

¶ 23   Ian McCutcheon gave the following testimony. He was a parent of a student at Ogden and

petitioner had been his son’s teacher. His son spoke very positively of petitioner. McCutcheon was

very confident in petitioner’s handling of his son. On cross-examination, he testified he was not

aware of any specific accommodations petitioner made for his son. Petitioner wrote his son a letter

of recommendation for an extracurricular summer program, to which his son was accepted. He

was not present for any of petitioner’s evaluations. He was not a teacher or an educator and was

not aware of the REACH program. He believed that petitioner forged a positive relationship with

his son that helped him succeed and thrive as a student.




                                                8
No. 1-20-1162


¶ 24                                 F. Petitioner’s Testimony

¶ 25   Petitioner gave the following testimony. She was employed at a charter school in Chicago

as a special education teacher. The initial unsatisfactory rating she received for the 2017-18 school

year was unfair. Beyer would harass her and follow her around. He would spring evaluations on

her and send her “nasty” e-mails. After Beyer was removed, she had very little interaction with

Bancroft. Petitioner attempted to reschedule an initial meeting to discuss the remediation plan

because her husband had just gotten out of the hospital, but she attended the meeting. She testified

to specific disagreements she had with her ratings and offered explanations for a variety of specific

actions she took as a teacher and why they were justified. She believed her initial unsatisfactory

rating was based on issues she had with Beyer. Beyer had assigned her a student for “compensatory

services”—which are services to a “diverse learner”—because the student’s mother was “head of

the booster club.” Beyer also told her that she needed his approval before she could dissent from

an individualized education plan (IEP). Regarding the formation of the remediation plan, she

testified Beyer had already decided what was going to happen. She did not really have a chance to

give input in the remediation plan. While she signed the remediation plan, she verbally objected

to it. She believed there was a toxic environment at Ogden under Beyer, and she filed grievances.

She also believed Bancroft was biased against her. She had no conversations with Bancroft other

than as part of the remediation.

¶ 26   She did “tons” of professional development. She went through Ovalle’s suggestions, and

they talked on a regular basis, although she disagreed with a lot of the criticisms she received. She

also felt there were too many students in her class, and she had complained about that. She

complained about issues with student’s IEPs, and the problems with the IEPs interfered with the




                                                 9
No. 1-20-1162


remediation process. Even if the Board ruled in her favor, she would not return to Ogden because

“it is a hostile place to work.”

¶ 27    On cross-examination, petitioner acknowledged that she did not have any disagreements

with Ovalle. No one stopped her from providing input when developing the remediation plan. She

agreed with some of the recommendations that Ovalle made and had no reason to believe that

Ovalle wanted her to fail. She had a positive experience observing a different special education

teacher.

¶ 28    Following the hearing, the parties submitted written posthearing briefs, the last of which

was received on May 20, 2020.

¶ 29    G. The Hearing Officer’s Findings and Recommendation and the Board’s Decision

¶ 30    On August 28, 2020, the hearing officer filed her findings of fact and recommendation.

After a detailed recitation of the testimony and evidence, the hearing officer made the following

findings. The Board proved by a ponderance of the evidence that petitioner received an

“unsatisfactory” teacher performance and failed to attain a rating of “proficient” or better following

remediation. CPS followed all the procedural requirements for dismissing a tenured teacher.

Petitioner’s disagreements with Bancroft’s ratings were insufficient to overcome Bancroft’s

documentation of conversations, assessments, and actual observations. The hearing officer found

“[t]he essential weakness with [petitioner’s] defense is that while petitioner asserts generally that

she engaged in particular tasks and practices to satisfy various components of the Framework

domains, her testimony does not refute Bancroft’s specific testimony that [petitioner] failed to

satisfy the components in the classes that Bancroft observed.” While petitioner asserted Beyer’s

initial low rating was retaliatory, there “is no evidence to show Dr. Beyer had any role in or

influence on [petitioner’s] remediation process or Bancroft’s ratings of [petitioner] after [Beyer]




                                                 10
No. 1-20-1162


was removed from Ogden *** or that either Ovalle or Bancroft was influenced by any retaliatory

motive.” The record supported petitioner’s unsatisfactory rating following remediation. The

hearing officer recommended petitioner be dismissed.

¶ 31   On September 23, 2020, the Board adopted a resolution dismissing petitioner. The Board

reviewed the hearing transcripts, exhibits, posthearing briefs, and the hearing officer’s report, and

the parties were given an opportunity to submit exceptions. The Board accepted the hearing

officer’s factual findings and recommendation that petitioner be dismissed.

¶ 32   Petitioner filed a timely petition for review in this court pursuant to section 34-85(a)(8) of

the School Code (105 ILCS 5/34-85(a)(8) (West 2020)) and Illinois Supreme Court Rule 335 (eff.

July 1, 2017)

¶ 33                                       II. ANALYSIS

¶ 34   Petitioner raises four issues on appeal. She contends the Board lost jurisdiction to dismiss

her because the hearing officer did not issue her findings of fact and recommendation within 30

days of the closing of the administrative record. She contends the Board violated her due process

rights by failing to call Beyer as a witness and by failing to produce Log A. Finally, she asserts the

Board’s final decision was against the manifest weight of the evidence. We address these

arguments in turn.

¶ 35                                 A. The Board’s Jurisdiction

¶ 36   Petitioner first argues that the Board lost jurisdiction to terminate her employment because

the hearing officer failed to issue a report within 30 days of the closing of the administrative record,

as required by section 34-85(a)(6) of the School Code (105 ILCS 5/34-85(a)(6) (West 2020).

Petitioner’s posthearing brief was submitted on May 20, 2020, but the hearing officer did not issue

her findings and recommendation until August 28, 2020. Petitioner asserts—without citation to




                                                  11
No. 1-20-1162


any authority—that “[t]he 30-day rule is akin to a statute of limitations and must be obeyed the

same as all statutes of limitations.” In her view, the hearing officer’s failure to issue a

recommendation within the time prescribed by section 34-85(a)(6) requires dismissal of the

charges. We note the record does not contain any evidence that petitioner raised this issue with the

Board by way of filing an exception. We reject the argument that the Board lost jurisdiction due

the hearing officer’s untimely report.

¶ 37   Petitioner’s argument implicates issues of statutory construction and the Board’s

jurisdiction, both of which are questions of law that we review de novo. Roberts v. Alexandria

Transportation, Inc., 2021 IL 126249, ¶ 28; J&J Ventures Gaming, LLC v. Wild, 2016 IL 119870,

¶ 25. The fundamental rule of statutory construction is to ascertain and effectuate the legislature’s

intent. In re Marriage of Dynako, 2021 IL 126835, ¶ 14. We look to the plain language of the

statute and give each term its plain and ordinary meaning and construe the language of the statute

in light of other relevant statutory provisions. Haage v. Zavala, 2021 IL 125918, ¶ 44.

¶ 38   Section 34-85(a)(6) of the School Code provides in part

                “The hearing officer shall within 30 calendar days from the conclusion of the

                hearing report to the general superintendent findings of fact and a recommendation

                as to whether or not the teacher or principal shall be dismissed and shall give a copy

                of the report to both the teacher or principal and the general superintendent.”

¶ 39   Petitioner    contends    the     legislature’s   use   of   the   phrase   “shall   within   30

days *** report *** findings of fact and a recommendation” should be given a mandatory reading,

and that the hearing officer’s failure to comply with the legislature’s mandate should result in a

finding that the Board loses jurisdiction to discipline a teacher. Petitioner, however, fails to

advance any argument addressing the relevant principles our supreme court has identified when




                                                    12
No. 1-20-1162


examining legislative procedural commands. Our supreme court has repeatedly observed a

distinction between mandatory and directory legislative commands. The legislature’s use of the

word “shall” suggests a government official has an “obligatory duty” that it is required to perform,

rather than possessing discretion to choose whether to perform or not. See People v. Delvillar, 235

Ill. 2d 507, 514 (2009) (explaining distinction between mandatory and permissive statutory

provisions). A second question, however, asks whether a statutory command is mandatory or

directory. The court recently reiterated

                “ ‘the law presumes that statutory language issuing a procedural command to a

                government official is directory rather than mandatory, meaning that the failure to

                comply with a particular procedural step will not have the effect of invalidating the

                governmental action to which the procedural requirement relates. That presumption

                can be overcome under either of two conditions: (1) when there is negative

                language prohibiting further action in the case of noncompliance or (2) when the

                right the provision is designed to protect would generally be injured under a

                directory reading.’ ” Lakewood Nursing & Rehabilitation Center, LLC v.

                Department of Public Health, 2019 IL 124019, ¶ 29 (quoting In re James W., 2014

                IL 114483, ¶ 35 (citing In re M.I., 2013 IL 113776, ¶¶ 16-17)).

¶ 40   Here, section 34-85(a)(6), in part, instructs the hearing officer to issue findings of fact and

a recommendation within 30 days from the conclusion of the administrative hearing. The statute

is silent as to what, if any, consequences must result if the hearing officer does not comply with

the 30-day requirement. “[T]he absence of language specifying a particular consequence for

noncompliance with the provision results in a directory interpretation” of the statutory command.

Lakewood Nursing & Rehabilitation Center, 2019 IL 124019, ¶ 33 (citing In re M.I., 2013 IL




                                                 13
No. 1-20-1162


113776, ¶ 16). We therefore presume that the 30-day requirement in section 34-85(a)(6) is

directory rather than mandatory.

¶ 41    Petitioner offers no argument to rebut that presumption. She does not direct our attention

to any language prohibiting further action in the case of a hearing officer’s noncompliance and

offers no argument as to what right section 34-85(a)(6) is designed to protect, or how that right

would generally be injured under a directory reading of the statutory language. Instead, she

contends we should view section 34-85(a)(6) in light of section 34-85(a)(7), which provides, in

part,

                “The board, within 45 days of receipt of the hearing officer’s findings of fact and

                recommendation, shall make a decision as to whether the teacher or principal shall

                be dismissed from its employ. The failure of the board to strictly adhere to the

                timeliness contained herein shall not render it without jurisdiction to dismiss the

                teacher or principal.” (Emphasis added.) 105 ILCS 5/34-85(a)(7) (West 2020).

¶ 42    In petitioner’s view, because the legislature expressly provided that the Board does not lose

jurisdiction for failing to take prompt action on the hearing officer’s report, but the legislature

made no such express provision regarding the hearing officer’s failure to take prompt action, then

the legislature intended for the Board to lose jurisdiction when the hearing officer fails to issue

findings and a recommendation within 30 days. We disagree. The legislature’s omission of any

consequence for the hearing officer’s failure to comply with the 30-day requirement suggests a

directory reading of the statute. If the legislature intended the Board to lose jurisdiction in teacher

discipline cases where the hearing officer fails to issue findings and recommendations within 30

days from the conclusion of the hearing, it would have said so. The fact the Board does not lose

jurisdiction where it fails to decide within 45 of receiving the hearing officer’s report suggests the




                                                  14
No. 1-20-1162


Board possesses jurisdiction to consider the hearing officer’s report even if the hearing officer did

not submit the report within 30 days. Furthermore, section 51.75(c) of the Administrative Code

provides

                “If the hearing officer is appointed from the master list developed by the State

                Board and he or she fails, without good cause, to render findings of fact and

                recommendation within the required timeframe, then his or her name shall be struck

                from the master list of hearing officers for a period of at least 24 months. Other

                action may be taken as provided in Section 51.70(c) of this Part.” 23 Ill. Adm. Code

                51.75(c) (2012).

¶ 43   Section 51.70(c) provides that if the hearing officer fails to issue a decision within 30 days,

“the parties may mutually agree to select a hearing officer pursuant to the alternative selection

procedures provided under Section 24-12(d)(4) of the School Code to rehear the charges or review

the record and render a decision.” Id. § 51.70(c). Furthermore, the hearing officer’s name will be

stricken from the master list for at least 24 months, the hearing officer’s fee may be reduced, and

a second violation by the hearing officer will result is a permanent ban from the master list. Id.

Section 24-12(d)(4) of the School Code provides the parties may agree to select a new hearing

officer from outside the master list of approved hearing officers. From this, it is clear that any

consequence that attaches from the hearing officer’s failure to comply with section 34-85(a)(6)

falls on the hearing officer and does not inure to the benefit of the teacher, and the parties may

select a new hearing officer to rehear the case on the merits. The existence of these procedures

show the Board retains jurisdiction to consider the underlying disciplinary charges even if the

hearing officer does not comply with section 34-85(a)(6) of the School Code.




                                                 15
No. 1-20-1162


¶ 44   For the reasons we have set forth above, we reject petitioner’s argument that the Board lost

jurisdiction where the hearing officer failed to issue her report within 30 days of the closing of the

administrative record.

¶ 45                                      B. Due Process

¶ 46   Petitioner argues the Board violated her due process rights by failing to call Ogden’s former

principal, Michael Beyer, as a witness at the hearing. She contends Beyer was the one who gave

her the unsatisfactory rating that led to her remediation and Beyer participated in formulating her

remediation plan. Petitioner argues the Board “was on notice that [petitioner] was claiming that

[petitioner’s] original unsatisfactory rating from Beyer based [sic] on personal animus and NOT

an honest assessment of [petitioner’s] teaching abilities,” yet the Board did not call Beyer “to rebut

those charges.” She relies on Kimble v. Illinois State Bd. of Education, 2014 IL App (1st) 123436

to argue the Board violated her due process right to “confront and cross-examine material adverse

witnesses.” In essence, petitioner is arguing that, because petitioner received her initial

unsatisfactory rating from Beyer, the Board should have called him at the hearing to rebut

petitioner’s claims that his evaluation was tainted by a personal or retaliatory animus.

¶ 47   Tenured teachers have “a property interest in continued employment that is protected by

the principles of due process.” Kimble, 2014 IL App (1st) 123436, ¶ 77 (citing Board of Education

of Community Consolidated School District No. 54 v. Spangler, 328 Ill. App. 3d 747, 755-56

(2002)). A fair administrative hearing includes “ ‘the opportunity to be heard, the right to cross-

examine adverse witnesses, and impartiality in ruling upon the evidence.’ ” Id. ¶ 78 (quoting

Abrahamson v. Illinois Department of Professional Regulation, 135 Ill. 2d 76, 95 (1992)). Where

the Board’s procedures violated due process, we should reverse the Board’s decision. Id. Whether

a party’s due process rights were violated is a question of law reviewed de novo. Id. ¶ 76.




                                                 16
No. 1-20-1162


¶ 48   We find petitioner forfeited her due process claim by failing to raise it before the Board.

“Ordinarily, any issue that is not raised before the administrative agency *** will be forfeited by

the party failing to raise the issue.” Board of Education, Joliet Township High School District No.

204 v. Board of Education, Lincoln Way Community High School District No. 210, 231 Ill. 2d 184,

205 (2008) The Board correctly notes that petitioner never raised any issue before the Board

regarding Beyer’s absence from the hearing. At no point before, during, or after the hearing did

petitioner assert Beyer should have been called as a witness. The Board’s initial and updated

prehearing disclosures put petitioner on notice that it did not intend to call Beyer as a witness.

Petitioner never disclosed that she intended to call Beyer as a witness and never requested the

Board to subpoena his testimony. Petitioner did not object at the hearing that Beyer should have

testified, she raised no argument in her posthearing brief that Beyer’s testimony was necessary,

and nothing in the record establishes that she filed an exception with the Board asserting that

Beyer’s testimony was necessary. Furthermore, the record reflects that the first mention of any

alleged bias or retaliation by Beyer came immediately prior the commencement of the hearing. At

the very beginning of the hearing, petitioner’s counsel advised the hearing officer that he had filed

a motion to supplement the record—which does not appear in the record—with materials intended

to support petitioner’s claim that her performance rating was the result of retaliation. Despite

having ample time to formulate defenses and identify witnesses, the record before us demonstrates

that petitioner took virtually no steps toward making Beyer’s alleged bias an issue until the very

start of the hearing, well after the time for witness and document disclosures ended. She then took

no steps to assert that Beyer’s absence from the hearing violated her due process rights. Petitioner

forfeited her due process claim by failing to raise it before the Board.




                                                 17
No. 1-20-1162


¶ 49   Forfeiture aside, petitioner fails to establish that Beyer’s testimony was necessary for the

Board to prove its case. Petitioner stipulated to the admission of numerous exhibits at the hearing,

including documentation of petitioner’s initial unsatisfactory rating and the remediation plan. It

was undisputed that petitioner received an unsatisfactory rating for the 2017-18 school year, which

was upheld by an appeals committee. In our view, petitioner failed to establish that Beyer was a

necessary witness, or that his testimony was necessary to prove the case against petitioner. The

hearing officer heard testimony from Smith, Bancroft, and Ovalle that petitioner received an

unsatisfactory rating for the 2017-18 school year, was placed in remediation, and failed to attain a

proficient or better rating by the end of the remediation period. At most, petitioner argues that

Beyer should have been called to respond to petitioner’s own allegations that Beyer was biased

against her. But if petitioner wanted to elicit testimony from Beyer that he was biased against her

and that his unsatisfactory rating was based on that bias, petitioner should have called him as a

witness. To the extent that petitioner sought to raise a defense that her initial unsatisfactory rating

was invalid, despite evidence in the record establishing its validity, she needed to present evidence

establishing that to be true. Petitioner had ample time prior to the hearing to identify Beyer as a

witness and request the Board subpoena his testimony. But she did not. In short, Beyer’s testimony

was not necessary to prove the charges against petitioner, and the Board was not obligated to call

him as a witness.

¶ 50   Petitioner relies on Kimble, but that reliance is misplaced. There, Sharon Kimble, a tenured

teacher, faced dismissal charges for allegedly pushing and choking a J.W., a 10-year-old student.

Kimble, 2014 IL App (1st) 123436, ¶ 1. The Board did not call J.W. as a witness at the hearing,

and the Board ultimately dismissed Kimble. On appeal, Kimble argued the hearing violated her

due process rights because numerous hearsay statements attributed to J.W. were admitted at the




                                                  18
No. 1-20-1162


hearing and she had no opportunity to cross-examine J.W. Id. ¶ 79. We observed that “none of the

witnesses present at the hearing observed the entirety of either the ‘push’ or the ‘choke.’ ” Id. ¶ 82.

Without J.W.’s testimony, there was insufficient evidence to support dismissal. Id. We emphasized

that Kimble had been terminated “based almost entirely on the hearsay statements of one student,

who was not present at the hearing.” Id. ¶ 84. In reversing the Board’s decision, we concluded

Kimble’s due process rights were violated because she was not afforded an opportunity to cross-

examine J.W. Id. ¶ 88.

¶ 51   The situation before us bears little resemblance to Kimble. Here, it was undisputed that

petitioner received an unsatisfactory rating for the 2017-18 school year, and that rating was upheld

by an appeals committee. Those facts were established in the documents admitted into evidence

by stipulation of the parties, and therefore the Board did not rely on any hearsay evidence from

Beyer in reaching its conclusion. The Board did not need to hear Beyer’s testimony to establish

the initial unsatisfactory rating, and thus the Board did not deprive petitioner of her right to cross-

examine Beyer. Kimble simply does not support petitioner’s position.

¶ 52   We find petitioner forfeited her due process claim by failing to raise it before the Board,

and forfeiture aside, she failed to establish a due process violation premised on Beyer not testifying

at the hearing.

¶ 53   We also reject petitioner’s second due process argument that the Board violated her due

process rights by failing to produce in discovery the notes Ovalle took during remediation

contained in Log A. Petitioner asserts “While we do not know what was in Ms. Ovalle’s anecdotal

notes, it is entirely possible that they contained exculpatory material.” The Board responds that it

produced Log A in discovery, and that petitioner’s counsel stipulated to its the admission at the

hearing. Furthermore, at the hearing, Ovalle testified about the contents of Log A, and petitioner’s




                                                  19
No. 1-20-1162


own testimony referred to various pages of Log A. In her reply brief, petitioner does not

acknowledge the Board’s argument, and her argument on this issue in her reply brief comprises

one sentence: “No reply argument will be made here.” It is thus uncontested that the Board

produced Log A and the contents of Log A were known to petitioner prior to the hearing. We fail

to see how petitioner can maintain a due process claim premised on the Board’s failure to produce

evidence when that evidence was in fact produced and repeatedly discussed during the hearing.

Petitioner’s argument that she was deprived of a fair hearing based on the Board’s failure to

produce certain documents that were in fact produced and discussed at the hearing lacks merit.

¶ 54                                 C. The Board’s Decision

¶ 55   Finally, petitioner argues the Board’s final administrative decision was against the manifest

weight of the evidence. She asserts her termination was tainted because her unsatisfactory rating

was the result of Beyer’s retaliation, and that Bancroft was biased against her when formulating

her final rating following remediation. Petitioner does not engage with any of the Board’s actual

findings, and her argument amounts to little more than a claim that there was some evidence that

was favorable to her. We find petitioner has failed to identify any basis for reversing the Board’s

decision.

¶ 56   On administrative review, our standard of review depends on the question presented. An

administrative agency’s factual findings are considered prima facie true, and we only reverse those

factual findings if they are against the manifest weight of the evidence. Board of Education of City

of Chicago v. Moore, 2021 IL 125785, ¶ 17. Questions of law are reviewed de novo. Id. Mixed

questions of law and fact and reviewed under the clearly erroneous standard. Id.

¶ 57   Here, petitioner does not contest the Board’s finding that she failed to attain a rating of

proficient or better following remediation, and she acknowledges she was subject to dismissal. 105




                                                20
No. 1-20-1162


ILCS 5/24A-5(m) (West 2018); Davis v. Board of Education of City of Chicago, 276 Ill. App. 3d

693, 697 (1995) (“Failure to complete a remediation plan under article 24A with a satisfactory or

better rating constitutes cause for dismissal.”) (citing Powell v. Board of Education of City of

Peoria, 189 Ill. App. 3d 802, 137 (1989)). Her argument is essentially there were other facts in the

record—her own testimony that Beyer and Bancroft were biased and Kass’s testimony that she

was aware of a conspiracy to remove petitioner—that the Board should have given more weight.

However, on administrative review, we do not reweigh the evidence or substitute our judgment for

that of the Board. Board of Education of City of Chicago v. Illinois Educational Labor Relations

Board, 2015 IL 118043, ¶ 15. Here, the Board heard detailed witness testimony and received

unrebutted documentary evidence showing petitioner received an unsatisfactory rating for the

2017-18 school year, she was placed in remediation, and she failed to achieve a rating of proficient

or better following a procedurally sound remediation program. Any questions about whether Beyer

or Bancroft were biased or whether such bias affected petitioner’s performance ratings were

questions of fact that the Board was tasked with resolving, and which it ultimately found

unpersuasive. As the Board noted, Beyer had no influence over Bancroft’s evaluation of

petitioner’s performance, and petitioner’s claim that Bancroft was biased was premised solely on

the fact that Bancroft and petitioner had little interaction other than during remediation. Petitioner

has failed to demonstrate that the Board’s finding on any issue of fact was against the manifest

weight of the evidence, or that the Board’s final decision was clearly erroneous.

¶ 58                                    III. CONCLUSION

¶ 59   For the foregoing reasons, the Board’s final administrative decision dismissing petitioner

is affirmed.

¶ 60   Board decision affirmed.




                                                 21